Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 1 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

DENVER FOOTE,
Case No.

 

Plaintiff,
vs.

JOHN DOE 1 - 4; CLARK ALLEN;
ERNESTO ESCOBAR HERNANDEZ;
JEFFREY GEORGE; DANA
WINGERT; CITY OF DES MOINES, PETITION AT LAW and JURY DEMAND

IOWA,

 

Defendants.
COME NOWS the Plaintiff, Denver Foote, by and through the undersigned
counsel, and for her causes of action, respectfully states the following:

PARTIES

1. Plaintiff Denver Foote was a resident of Polk County, lowa at all times
relevant to the events complained of herein.

2. Defendants John Doe 1 through 4 are believed to be citizens and residents
of lowa and are believed fo have been employed as law enforcement officers with the
Des Moines, lowa Police Department at all times relevant to the events complained of
herein. At all times material hereto, the actions and omissions of Defendants John Doe 1
through 4 were made under the color of authority and law as law enforcement officers for
the Des Moines, lowa Police Department. They are sued in their official and individual
capacities.

3. Defendant Clark Allen is believed to be a citizen and resident of lowa and
was employed as a law enforcement officer with the City of Des Moines Police

Department. At all times material hereto, the actions and omissions of Defendant Allen

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 2 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

were made under the color of authority and law as a law enforcement officer for the Des
Moines, lowa Police Department. He is sued in his official and individual capacities.

A. Defendant Ernesto Escobar Hernandez is believed to be a citizen and
resident of lowa and was employed as a law enforcement officer with the City of Des
Moines Police Department. At all times material hereto, the actions and omissions of
Defendant Escobar Hernandez were made under the color of authority and law as a law
enforcement officer for fhe Des Moines, lowa Police Department. He is sued in his official
and individual capacities.

5. Defendant Jeffrey George is believed to be a citizen and resident of lowa
and was employed as a law enforcement officer with the City of Des Moines Police
Department. At all times material hereto, the actions and omissions of Defendant George
were made under the color of authority and law as a law enforcement officer for the Des
Moines, lowa Police Department. He is sued in his official and individual capacities.

6. Defendant Dana Wingert is believed to be a citizen and resident of lowa
and was employed as the Chief of Police of the City of Des Moines Police Department.
At all tines material hereto, Defendant Wingert's actions and/or omissions were made
under the color of authority as the Chief of Police. He is sued in his official and individual
capacities.

7. Defendant City of Des Moines, lowa is a municipal corporation organized
and authorized to operate under the laws of lowa and is located at 400 East First Street,
Des Moines, Polk County, lowa. Defendant City is responsible for maintaining and

operating the Des Moines Police Department.
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 3 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

JURISDICTION AND VENUE

8, Venue is proper in the District Court for Polk County pursuant to lowa Code
§669.4(1) as the district in which Plaintiff resides and/or in which the acts and omissions
complained of occurred.

9. Subject matter jurisdiction of the District Court for Polk County is proper
pursuant to lowa Code § 602.6101.

10. The amount in controversy exceeds the jurisdictional amount.

GENERAL FACTUAL ALLEGATIONS

141. The disproportionate and excessive use of force against Black individuals
by police officers in the United States is a well-documented, systemic problem. There is
a more general, but equally troubling, problem with disproportionate law enforcement
against Black individuals.

12. lowa—and Des Moines specifically—are not immune to these problems."

 

1 See https:/Avwww.desmoinesregister.com/story/news/crime-and-
courts/2015/08/16/racial-profiling-iowa/31829419/-
httos://jwww.desmoinesregister.com/story/news/crime-and-courts/20 15/08/14 6/racial-
profiling-iowa-police-policies/31795745/:
httos:/Awww.desmoinesregister.com/story/news/2018/10/1 7/black-lives-matter-des-
moines-police-paul-parizek-plymouth-church-ako-abdul-samad-racism-
inclusivity/1669216002/; httos:/Awww.desmoinesregister.com/story/news/crime-and-
courts/2015/08/16/black-iowa-racial-profiling-studies/3 178761 1/:
httos://Awww.desmoinesregister.com/story/news/crime-and-courts/2015/08/16/black-
iowa-racial-profiling-police/31787599/;
httos:/Avww.desmoinesregister.com/story/news/crime-and-courts/2015/08/16/racial-
profiling-iowa/31795075/:
httos:/Avww.desmoinesregister.com/story/news/local/2015/07/1 O/black-iowa-
conversations-videos/29966531/;
https://www.desmoinesregister.com/story/news/2014/11/19/blacks-arrest-rates-iowa-
disparity/19250981/; https://jwww.desmoinesregister.com/story/news/crime-and-
courts/2020/05/18/des-moines-approved-75-000-settlement-family-claiming-excessive-
force/5213435002/, — https://Awho13.com/news/mother-has-unfinished-business-despite-

3
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 4 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

13. On Monday, May 25, 2020, a Minneapolis police officer brutally murdered
George Floyd, an unarmed and non-resisting Black man, by kneeling on his neck for at
least eight minutes and forty-six seconds, while other police stood by and allowed it to
happen.

14. In the aftermath of Mr. Floyd’s murder, hundreds of thousands of people
assembled together throughout the United States to protest police brutality and systemic
racism.

45. Ms. Foote participated in one such protest the evening of May 30, 2020.

16. Ms. Foote marched with local citizens to the State Capitol in Des Moines,
lowa.

17. As the protesters walked down East Locust Street towards the Capitol, Ms.
Foote observed a police vehicle drive through the crowd, coming close to hitting several
people.

18. When the protesters arrived at the Capitol, they were met by police in riot
gear.

19. | Though the group of the protesters at the Capitol was peacefully protesting
and not engaged in any illegal activity, police deployed multiple canisters of tear gas into
the crowd,

20. Though Ms. Foote was standing a significant distance behind the front line

of the protesters, she was impacted by the tear gas.

 

sons-racial-profiling-settlement-with-des-moines/amp/; https:/Avww.aciu.org/press-
releases/iowa-ranks-worst-nation-racial-disparities-marijuana-arrests;.

4
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 5 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

21. The tear gas burned Ms. Foote’s eyes and she needed assistance rinsing
them out.

22. Ms. Foote left the Capitol area and walked towards Court Avenue.

23. Ms. Foote observed police pepper-spraying individuals who were violating
no laws, were not being violent or threatening, and who were not assembled with others
who were breaking the law.

24. Ms. Foote left the Court Avenue area sometime around midnight.

25. Sometime after 2:00 a.m. on May 31, 2020, Ms. Foote returned to the Court
Avenue bar area to pick up a friend.

26. At approximately 2:37 a.m., dozens of police arrived on Court Avenue, near
Hy-Vee, in response to individuals who were breaking into Hy-Vee.

27.  Atno point on May 31, 2020 was Ms. Foote assembled with any person
who was acting in a violent manner. Ms. Foote was not near the Hy-Vee when other
individuals were vandalizing it.

28. When police arrived, the individuals who were breaking into Hy-Vee
immediately dispersed.

29. Around 2:45 a.m., Ms. Foote was on 3 Street walking back to her car to
leave.

30. By this time, there were no individuals unlawfully assembled near the Court
Avenue bar area.

31. As Ms. Foote attempted to leave, approximately twenty police officers came

down the sidewalk towards her.

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 6 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

32. Upon information and belief, none of those approximately twenty officers
had their body camera activated, in violation of Des Moines Police Department policy.

33, Those officers did not order Ms. Foote to disperse.

34. Ms. Foote stopped walking and waited for the officers to pass.

35. Ms. Foote was violating no laws.

36. Ms. Foote was not being violent or threatening.

37. Ms. Foote was not assembled with any persons who were acting in a violent
manner.

38. Ms. Foote was notin the immediate vicinity of a riot or an unlawful assembly.

39. There was no probable cause fo arrest Ms. Foote for any crime.

40. With no warning, John Doe 1 walked by Ms. Foote and sprayed her in the
face with pepper spray.

41. Ms. Foote is four foot, eleven inches tall and weighs 100 Ibs.

42. John Doe 2, John Doe 3, and John Doe 4 then approached Ms. Foote and
sprayed her multiple times with pepper spray.

43. John Doe 2, John Doe 3, and John Doe 4 were carrying riot shields. They
pushed Ms. Foote with those shields.

44. John Doe 2, John Doe 3, and John Doe 4 pushed Ms. Foote to the ground.

45. John Doe 2, John Doe 3, and John Doe 4 hit Ms. Foote with their batons.

46. Ms. Foote was not resisting and she repeatedly stated, “| am not resisting”
as she was hit by John Doe 2, John Doe 3, and John Doe 4.

47. One of the officers smashed his knee into Ms. Foote’s back as she laid on

the ground.
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 7 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

48. John Doe 2, John Doe 3, and John Doe 4 zip-tied Ms. Foote’s wrists
together.

A9. One ofthe officers stomped on Ms. Foote’s eyegiasses and shattered them.

50. Upon information and belief, John Doe 1, John Doe 2, John Doe 3, and
John Doe 4 assaulted and arrested Ms. Foote in retaliation for her association with the
protests.

51. The force used by John Doe 1, John Doe 2, John Doe 3, and John Doe 4
was excessive and in violation of Des Moines Police Department policy and lowa Law.

52. Upon information and belief, John Doe 1, John Doe 2, John Doe 3, and
John Doe 4 did not complete an Arrest Incident Report detailing their use of force against
Ms. Foote, which is a violation of Des Moines Police Department policy.

53. Upon information and belief, John Doe 1, John Doe 2, John Doe 3, and
John Doe 4 did not complete any report documenting their arrest of Ms. Foote.

54. By using completely unnecessary and violent force, John Doe 1, John Doe
2, John Doe 3, and John Doe 4 committed the crime of assault against Ms. Foote.

55. Upon information and belief, John Doe 1, John Doe 2, John Doe 3, and
John Doe 4 have not been criminally charged for their assault of Ms. Foote.

56. Upon information and belief, several other police witnessed John Doe 1,
John Doe 2, John Doe 3, and John Doe 4’s excessive use of force against Ms. Foote.

57. Upon information and belief, none of the police who witnessed the assault
of Ms. Foote reported John Doe 1, John Doe 2, John Doe 3, or John Doe 4 to the Des
Moines Police Department Office of Professional Standards for discipline.

58. Ms. Foote’s face and hair were soaked with pepper spray.
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 8 of 38

59.

60.

64.

eyes out.

62.

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

Ms. Foote’s eyes burned severely from the repeated pepper-spraying.
Ms. Foote cried and begged to have her eyes rinsed out.

John Doe 1, John Doe 2, John Doe 3, and John Doe 4 did not rinse her

Ms. Foote suffered severe pain, bruising, and burning as a result of being

pepper-sprayed, slammed to the ground, beat, and zip-tied by Defendants.

 

63.

Defendants Allen and Escobar Hernandez were assigned to processing Ms.

Foote and transporting her to the jail in a paddy wagon.

64.

Defendants Allen and Escobar Hernandez were instructed to charge all of

the arrestees in their paddy wagon with the two charges associated with case number

14451.
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 9 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

65. Defendants Allen and Escobar Hernandez pulled up that case number and
realized that the two charges they had been instructed to apply to everyone were Criminal
Mischief 2™ degree, a Class D felony, and Rioting, an aggravated misdemeanor.

66. Defendants Allen and Escobar Hernandez recognized that there was no
basis to charge the arrestees in their paddy wagon with these charges. Defendant Allen
stated, “We're putting them all under criminal mischiefs? That doesn’t make any sense.
There’s no possible way.”

67. Defendant Allen therefore went to his supervisor, Defendant Bagby, to see
if there had been a mistake. Defendant Bagby confirmed that everyone was to be charged
with Rioting and Criminal Mischief.

68. Defendant Escobar Hernandez acknowledged that there was no way those
charges would hold up, but the charges would serve to “keep them inside.” Defendant
Allen agreed the charges were “an absolute crap shot.”

69. Defendants Allen and Escobar Hernandez subsequently transported Ms.
Foote to jail.

70. Defendants Allen and Escobar Hernandez booked Ms. Foote into the Polk
County Jail on charges of Criminal Mischief in the 2"? Degree, a Class D felony, and
Rioting, an aggravated misdemeancr.

71. Later on May 31, 2020, Defendant George filed three criminal complaints
against Ms. Foote charging her with Participation in a Riot, in violation of lowa Code §
723.1; Unlawful Assembly, in violation of lowa Code § 723.2; and Failure to Disperse, in

violation of lowa Code § 723.3.
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 10 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

72. There was no probable cause to charge Ms. Foote with Criminal Mischief in
the 24 Degree, Rioting, Participation in a Riot, Unlawful Assembly, or Failure to Disperse.
73. Upon information and belief, Defendants George, Allen, and Excobar
Hernandez knew that there was not probable cause for the charges against Ms. Foote,
but went forward with the charges anyway because directed to do so by their supervisors.

74. Ms. Foote was not released from custody until June 1, 2020 at 12:12 p.m.

75. Ms. Foote was released from custody on pretrial supervision, with an 8:00
p.m. curfew and a requirement to contact a pretria! supervision officer for an in-person
visit once a month.

76. On July 7, 2020, the State moved to dismiss the Participation in a Riot
charge, stating police “have been unable to sufficiently document this defendant's actions
for charges to go forward at this time.”

77. The Polk County District Court dismissed the charge the same day.

78, On December 2, 2020, the State moved to dismiss the charges of Unlawful
Assembly and Failure to Disperse stating, “There is insufficient evidence to proceed to a
trial.”

79. The Polk County District Court dismissed the charges the same day.

80. Upon information and belief, the prosecutor was unable to identify any of
the officers who assaulted and arrested Ms. Foote.

81. Because of Defendants’ actions, Ms. Foote was afraid to attend protests.
Ms. Foote was also unable to attend events that occurred after 8:00 p.m. because of her

curfew.

10
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 11 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

82. Des Moines Police officers have a pattern of using excessive force against
individuals they believe are affiliated with protests and charging those individuals without
probable cause.

83. Specifically, Des Moines Police officers pepper-sprayed, assaulted, and
criminally charged many other people the evening of May 30, 2020 and in the early
morning hours of May 31, 2020 who were not violating any laws or acting in a violent or
threatening manner.

84. Des Moines Police officers pepper-sprayed a young woman, Essence
Welch, the evening of May 30, 2020. Ms. Welch was not violating any laws or acting in a
violent or threatening manner. Ms. Welch was recording law enforcement's activities at a
protest.

85, Des Moines Police officers pepper-sprayed and tackled a young man, Trent
Schwab, in the early morning hours of May 31, 2020. Mr. Schwab likewise was not
violating any laws or acting in a violent or threatening manner. Des Moines Pclice officers
charged Mr. Schwab with several crimes for which there was no probable cause.

86. Several of the people who were pepper-sprayed by Des Moines Police
officers in the early morning hours of May 31, 2020 were cowering from law enforcement
at the time they were assaulted. The officers who sprayed those individuals did not
attempt to arrest them.

87. A Defendant Police officer kicked a man who was not violating any laws or
acting in a violent or threatening manner. The man was cowering on the ground at the

time the officer kicked him. A second Defendant Police officer struck that same man with

11
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 12 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

a baton. The officers were not using force for any legitimate purpose; they did not even
attempt to arrest the man.

88. ADefendant Police officer pepper-sprayed a man who was not violating any
laws or acting in a violent or threatening manner, causing the man to fall face-down into
the street in pain. The officer was not using force for any legitimate purpose; he did not
even attempt to arrest the man. At least eleven other officers observed the officer
unnecessarily pepper-spray the man and did nothing to help the man as he laid in the
street.

89. Des Moines Police illegally arrested over forty other individuals in the early
morning hours of May 31, 2020 and falsely charged them with protest-related crimes.

90. Defendant Police forced members of the media to leave the downtown area
so they could not observe and report the misdeeds of law enforcement.

91. Defendant Police have a pattern of using excessive force against individuals
they believe are affiliated with protests and charging those individuals without probable
cause. This pattern continued beyond the early hours of May 31, 2020.

92, Des Moines Police officers pepper-sprayed, tackled, and falsely charged a
photographer on June 2, 2020, Mark Nieters, who clearly identified himself as media and
was not violating any laws or acting in a violent or threatening manner.

93. Defendant Police have intentionally and indiscriminately attacked neutral
members of the press and legal observers on several occasions. This conduct has
intimidated journalists and neutrals and reduced the number of media and observers

willing to attend protests and to stay to document and observe the protests.

12
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 13 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

94. Des Moines Police officers pepper-sprayed and arrested a Des Moines
Register reporter, Andrea Sahouri, who was covering the protests near Merle Hay Mall
on May 31, 2020. Ms. Sahouri advised the officers that she was working as a reporter.
The officers arrested her, regardless.

95, Approximately twelve Des Moines Police officers arrested three individuals
at gunpoint outside the Blazing Saddie on June 2, 2020 who were not violating any laws
or acting in a violent or threatening manner. Those officers then proceeded to raid the
Blazing Saddle.

96. Des Moines Police officers pepper-sprayed a Des Moines Register reporter,
Katie Akin, who was complying with commands to disperse on June 1, 2020. Ms. Akin
was not in the group with the protesters but was observing the protests from yards away.
Ms. Akin was holding up her press badge and shouting that she was with the press at the
time she was pepper-sprayed.

97. It is clearly established that it is unconstitutional for law enforcement to use
chemical spray when an individual has broken no law and is not threatening anyone. See
Davis v. City of Albia, 434 F. Supp. 2d 692, 707 (S.D. lowa 2006).

98. It is clearly established that it is unconstitutional for law enforcement to
tackle or beat an individual who is not fleeing or resisting arrest. See Small v. McCrystal,
708 F.3d 997, 1005 (8th Cir. 2013).

99. It is clearly established that it is unconstitutional to arrest and charge an
individual without probable cause. Baribeau v. City of Minneapolis, 596 F.3d 465, 478

(8th Cir. 2010).

13
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 14 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

100. It is clearly established that it is unconstitutional for iaw enforcement to
retaliate against a citizen for that citizen’s exercise of her First Amendment rights.
Osborne v. Grussing, 477 F.3d 1002, 1005 (8th Cir. 2007)

101. Itis clearly established that an officer is not excused for violating someone’s
constitutional rights simply because the officer is following orders. J.H.H. v. O'Hara, 878
F.2d 240, 245 n.4 (8th Cir. 1989).

CAUSES OF ACTION

COUNT 1
ILLEGAL SEIZURE
CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983
VIOLATION OF 4" AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against John Doe 1 — 4, Allen, Escobar Hernandez, and George, Individually}

102. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

103. Defendants violated Plaintiffs clearly established federal constitutional
rights by seizing Plaintiff without reasonable suspicion or probable cause to do so and by
charging Plaintiff with crimes without probable cause.

104. Defendants demonstrated a deliberate indifference to and reckless
disregard of Plaintiffs civil and constitutional rights.

105. Defendants’ actions were willful, wanton, unlawful, and in gross disregard
of Ms. Foote’s civil rights, justifying an award of punitive damages.

106. As a result of Defendants’ acts and omissions, Ms. Foote has in the past

and will in the future suffer injuries and damages.

14
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 15 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

COUNT 2
ILLEGAL SEIZURE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
(Against John Doe 1 — 4, Allen, Escobar Hernandez, and George, Individually)

107. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

108. Defendants viclated Plaintiffs clearly established constitutional rights by
seizing Plaintiff without reasonable suspicion or probable cause to do so and by charging
Plaintiff with crimes without probable cause.

109. Defendants demonstrated a deliberate indifference to and reckless
disregard of Plaintiff's civil and constitutional rights.

110. Defendants’ actions were willful, wanton, unlawful, and in gross disregard
of Plaintiff's civil rights, justifying an award of punitive damages.

111. Plaintiff hereby requests reasonable attorney fees and costs associated
with prosecuting this action as Defendants’ violation of her constitutional rights was
oppressive, conniving, harsh, cruel, and/or tyrannical.

112. Asa result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 3
EXCESSIVE FORCE
CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983

VIOLATION OF 4" AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against John Doe 1 — 4, Individually)

113. Plaintiff incorporates the preceding paragraphs by reference as if each

paragraph was set forth here.

15

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 16 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

114. The force used by Defendants was excessive and applied maliciously and
sadistically for the purpose of causing harm and not in a good faith effort to achieve a
legitimate purpose.

115. The misconduct described in this Count was undertaken with malice,
willfulness, and reckless indifference to fhe rights of others.

116. Defendants demonstrated a deliberate indifference to and reckless
disregard of Plaintiff's civil and constitutional rights.

117. Defendants’ actions were willful, wanton, unlawful, and in gross disregard
of Ms. Foote’s civil rights, justifying an award of punitive damages.

118. As a result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 4
EXCESSIVE FORCE

CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
(Against John Doe 1 — 4, Individually)

419. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here,

120. The force used by Defendants was excessive and applied maliciously and
sadistically for the purpose of causing harm and not in a good faith effort to achieve a
legitimate purpose,

121. Defendants demonstrated a deliberate indifference to and reckless
disregard of Plaintiffs civil and constitutional rights.

122. Defendants’ actions were willful, wanton, unlawful, and in gross disregard

of Plaintiff's civil rights, justifying an award of punitive damages.

16
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 17 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

123. Plaintiff hereby requests reasonable attorney fees and costs associated
with prosecuting this action as Defendants’ violation of her constitutional rights was
oppressive, conniving, harsh, cruel, and/or tyrannical.

124. As a result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 5
RETALIATION
CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983

VIOLATION OF 18 AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against John Doe 4 — 4, Allen, Escobar Hernandez, and George, Individually)

125. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

126. Ms. Foote was exercising her First Amendment rights.

127. Defendants violated Ms. Foote’s clearly established federal constitutional
rights by pepper-spraying her, slamming her to the ground, beating her, arresting her,
and charging her with crimes in retaliation for her exercise of her First Amendment rights.

128. Retaliation was a substantial or motivating factor for Defendants’ decision
to pepper-spray, assault, arrest, and criminally charge Ms. Foote.

129. Defendants would not have pepper-sprayed, assaulted, arrested, and
criminally charged Ms. Foote but for their retaliatory motive.

130. Similarly situated individuals who were not engaged in the same sort of
protected activity as Ms. Foote were not pepper-sprayed, assaulted, arrested, and
criminally charged.

131. Defendants demonstrated a deliberate indifference to and reckless

disregard of Ms. Foote’s civil and constitutional rights.

17

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 18 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

132. Defendants’ actions were willful, wanton, unlawful, and in gross disregard
of Ms. Foote’s civil rights, justifying an award of punitive damages.
133. Asa result of Defendants’ acts and omissions, Ms. Foote has in the past
and wiil in the future suffer injuries and damages.
COUNT 6
RETALIATION

CIVIL RIGHTS VIOLATION OF ARTICLE 1, § 7 OF THE IOWA CONSTITUTION
(Against John Doe 1 — 4, Allen, Escobar Hernandez, and George, Individually)

134. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

135. Ms. Foote was exercising her article |, § 7 rights by assembling with her
fellow citizens and engaging in political speech.

136. Defendants violated Ms. Foote’s clearly established state constitutional
rights by pepper-spraying her, slamming her to the ground, beating her, arresting her,
and charging her with crimes in retaliation for her exercise of her article |, § 7 rights.

137. Retaliation was a substantial or motivating factor for Defendants’ decision
to pepper-spray, assault, arrest, and criminally charge Ms. Foote.

138. Defendants would not have pepper-sprayed, assaulted, arrested, and
criminally charged Ms. Foote with pepper spray but for their retaliatory motive.

139. Similarly situated individuals who were not engaged in the same sort of
protected activity as Ms. Foote were not pepper-sprayed, assaulted, arrested, and
criminally charged.

140. Defendants demonstrated a deliberate indifference to and reckless

disregard of Ms. Fooie’s civil and constitutional rights.

18
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 19 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

141. Defendants’ actions were willful, wanton, unlawful, and in gross disregard
of Ms. Foote’s civil rights, justifying an award of punitive damages.

142, Ms. Foote hereby requests reasonable attorney fees and costs associated
with prosecuting this action as Defendants’ violation of her constitutional rights was
oppressive, conniving, harsh, cruel, and/or tyrannical.

143. As aresult of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 7
CONSPIRACY
CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C §§ 1983 and 1985
VIOLATION OF 4¢, 5" & 14!" AMENDMENTS TO

THE UNITED STATES CONSTITUTION
(Against John Doe 1 — 4, Allen, Escobar Hernandez, and George, Individually)

144. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

145. Defendants reached an agreement among themselves to deprive Plaintiff
of her constitutional rights.

146. In furtherance of the conspiracy, each of the coconspirators committed overt
acts and was an otherwise willful participant in joint activity.

147. The misconduct described in this Count was undertaken with malice,
willfulness, and reckless indifference to the rights of others.

148. As a result of Defendants’ acts and omissions, Ms. Foote has in the past

and will in the future suffer injuries and damages.

19
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 20 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

COUNT 8
CONSPIRACY
CIVIL RIGHTS VIOLATION OF ARTICLE I, §§ 6 & 8 OF THE IOWA CONSTITUTION
(Against John Doe 1 — 4, Allen, Escobar Hernandez, and George, Individually)

149. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

150. Defendants reached an agreement among themselves to deprive Plaintiffs
of their constitutional rights.

451. In furtherance of the conspiracy, each of the coconspirators committed overt
acts and was an otherwise willful participant in joint activity.

452. The misconduct described in this Count was undertaken with malice,
willfulness, and reckless indifference to the rights of others.

153. Plaintiff hereby requests reasonable attorney fees and costs associated
with prosecuting this action as Defendants’ violation of her constitutional rights was
oppressive, conniving, harsh, cruel, and/or tyrannical.

154. As a result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 9
DELIBERATELY INDIFFERENT POLICIES, PRACTICES,
CUSTOMS, TRAINING AND SUPERVISION
CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C § 1983
VIOLATION OF 1°, 4th, 5 & 14° AMENDMENTS TO

THE UNITED STATES CONSTITUTION
(Against Wingert, Individually, and City of Des Moines, lowa)

155. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.
156. Defendants Wingert and City of Des Moines, lowa are persons for the

purposes of a Section 1983 action for damages.

20
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 21 of 38

157.

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

Defendants Wingert and City of Des Moines, lowa are responsible for

establishing, maintaining, and enforcing the official policies, procedures, patterns,

practices, and/or customs of the Des Moines Police Department for use of pepper spray

and use of force, generally.

158.

Defendant City of Des Moines, lowa is charged with the duty to ensure that

its law enforcement officers are properly trained and supervised.

159.

As Chief of Police, Defendant Wingert is ultimately responsible for the

training and supervision of his officers.

160.

a.

161.

Defendants violated Plaintiffs federal constitutional rights by:

permitting City of Des Moines police officers to violate the constitutional
rights of citizens;

ratifying and approving the unlawful use of force against citizens;

failing to enforce and implement policies preventing the unlawful use of
force against citizens;

tolerating, encouraging, and permitting collusive statements by involved
officers in such situations;

failing to adopt and enforce policies to document citizen interactions that do
not result in arrest or citation;

failing to adopt a system to identify, track, and monitor problematic police
behavior and patterns of unconstitutional conduct;

failing to take adequate disciplinary measures against City of Des Moines
police officers who violate the civil rights of citizens;

failing to train and/or supervise properly officers in the constitutional
requirements for use of force and the necessity of probable cause for arrest;

failing to implement adequate maintenance training and properly focused
maintenance training.

Defendants’ policies, procedures, customs, and/or practices caused the

violations of Plaintiff's constitutional and federal rights as set forth herein and in the other

21
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 22 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

claims and resulted from a conscious or deliberate choice to follow a course of action
from among various available alternatives.

162. The need for the aforementioned training and supervision was obvious and
it was foreseeable that the inadequacy of Defendants’ training and supervision was likely
to result in the violation of constitutional rights.

163. Defendants demonstrated a deliberate indifference to and/or reckless
disregard of Plaintiff's constitutional rights and those similarly situated to them.

164. Defendants’ failure to train and supervise Defendants caused the violations
of Plaintiffs’ constitutional and federal rights as set forth herein and in the other claims
and resulted from a conscious or deliberate choice to follow a course of action from
among various available alternatives

165. As aresult of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 10
DELIBERATELY INDIFFERENT POLICIES, PRACTICES,
CUSTOMS, TRAINING AND SUPERVISION
CIVIL RIGHTS VIOLATION PURSUANT TO

ARTICLE I, §§ 6, 7 & 8 OF THE IOWA CONSTITUTION
(Against Wingert, Individually, and City of Des Moines, lowa)

166. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

167. Defendants Wingert and City of Des Moines, lowa are responsible for
establishing, maintaining, and enforcing the official policies, procedures, paiterns,
practices, and/or customs of the Des Moines Police Department for use of pepper spray

and use of force, generaily.

22
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 23 of 38

168,

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

Defendant City of Des Moines, iowa is charged with the duty to ensure that

its law enforcement officers are properly trained and supervised.

169. As Chief of Police, Defendant Wingert is ultimately responsible for the

training and supervision of his officers.

170.

a.

177.

Defendants violated Plaintiffs state constitutional rights by:

permitting City of Des Moines police officers to violate the constitutional
rights of citizens;

ratifying and approving the unlawful use of force against citizens;

failing to enforce and implement policies preventing the unlawful use of
force against citizens;

tolerating, encouraging, and permitting collusive statements by involved
officers in such situations;

failing to adopt and enforce policies to document citizen interactions that do
not result in arrest or citation;

failing to adopt a system to identify, track, and monitor problematic police
behavior and patterns of unconstitutional conduct;

failing to take adequate disciplinary measures against City of Des Moines
police officers who violate the civil rights of citizens;

failing to train and/or supervise properly officers in the constitutional
requirements for use of force and the necessity of probable cause for arrest;

failing to implement adequate maintenance training and properly focused
maintenance training.

Defendants’ policies, procedures, customs, and/or practices caused the

violations of Plaintiffs constitutional rights as set forth herein and in the other claims and

resulted from a conscious or deliberate choice to follow a course of action from among

various available alternatives.

23

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 24 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

172. The need for the aforementioned training and supervision was obvious and
it was foreseeable that the inadequacy of Defendants’ training and supervision was likely
to result in the violation of constitutional rights.

173. Defendants demonstrated a deliberate indifference to and/or reckless
disregard of Plaintiff's constitutional rights and those similarly situated to them.

174. Defendants’ failure to train and supervise Defendantscaused the violations
of Plaintiff's constitutional rights as set forth herein and in the other claims and resuited
from a conscious or deliberate choice to follow a course of action from among various
available alternatives.

175. Plaintiff hereby requests reasonable attorney fees and costs associated
with prosecuting this action as Defendants’ violation of their constitutional rights was
oppressive, conniving, harsh, cruel, and/or tyrannical.

176. Asa result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 11

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(Against John Doe 1 — 4, Individually)

177. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

478. John Doe 1 through 4 repeatedly pepper-sprayed Plaintiff, struck her with
batons, slammed her to the ground, and smashed her eyeglasses.

179. There was no legitimate justification for John Doe 1 through 4’s use of force
against Plaintiff.

180. The conduct of John Doe 1 through 4 was outrageous.

24
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 25 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

181. John Doe 1 through 4 intentionally caused or recklessly disregarded the
probability of causing emotional distress to Ms. Foote.
182. Ms. Foote suffered severe or extreme emotional distress as a result of
Defendants’ actions.
183. Asa result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.
COUNT 12

MALICICUS PROSECUTION
(Against John Doe 1 — 4, Allen, Escobar Hernandez, and George, Individually)

184. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

485. Defendants instigated a criminal prosecution against Plaintiff.

186. The criminal prosecution against Plaintiff was dismissed.

187. There was no probable cause for the charge against Plaintiff.

188. Defendants acted with malice in initiating the prosecution against Plaintiff.

189, Asa result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 13

FALSE ARREST / IMPRISONMENT
(Against John Doe 1 — 4, Allen, Escobar Hernandez, and George, Individually)

190. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

191. Defendants detained Plaintiff against her will.

192. The detention of Plaintiff was unlawful.

193. Asa result of Defendants’ acts and omissions, Ms. Foote has in the past

and will in the future suffer injuries and damages.

25
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 26 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

COUNT 14
LIBEL
(Against Allen, Escobar Hernandez, and George)

194. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

195. Defendants Allen, Escobar Hernandez, and George published a statement
falsely stating that Ms. Foote committed crimes.

196. Ms. Foote committed no crime and there was no probable cause for the
charges against Ms. Foote.

197. Defendants’ statements were libelous per se.

198. Defendants’ false statements injured Ms. Foote.

199. As a result of Defendants’ acts and omissions, Ms. Foote has in the past
and will in the future suffer injuries and damages.

COUNT 15

ASSAULT AND BATTERY
(Against John Doe 7 — 4)

200. Plaintiff incorporates the preceding paragraphs by reference as if each
paragraph was set forth here.

201. Defendants subjected Ms. Foote to contact of an insulting and provoking
nature.

202. The actions of Defendants were undertaken without the consent of Ms.
Foote.

203. The intentional acts of Defendants resulted in bodily contact with Ms. Foote
that a reasonable person would deem insulting or offensive.

204. As a result of Defendants’ acts and omissions, Ms. Foote has in the past

and will in the future suffer injuries and damages.

26
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 27 of 38

E-FILED 2020 DEC 23 12:02 PM POLK - CLERK OF DISTRICT COURT

PRAYER FOR RELIEF

Plaintiff prays for Judgment against the aforementioned Defendants as follows:

a.

Actual, Compensatory, Consequential, and all other allowable damages
against Defendant in an amount yet to be determined;

Compensation for violation of her constitutional rights, mental anguish, and
humiliation;

Piaintiffs cost in this action, including reasonable attorney's fees and costs
pursuant to 42 U.S.C. § 1988;

Declaratory relief;
Injunctive relief;

An award of pre-judgment interest;

. Punitive damages; and

Any other relief the Court deems just and equitable.

JURY DEMAND

Plaintiff hereby demands a trial by jury in this matter on all counts to which Plaintiff

is entitled to a jury.

PARRISH KRUIDENIER DUNN GENTRY
BROWN BERGMANN & MESSAMER, L.L.P.

By: _/s/ Gime Messoaumer
Gina Messamer AT0011823
2910 Grand Avenue
Des Moines, lowa 50312
Telephone: (615) 284-5737
Facsimile: (515) 284-1704
Email: gmessamer@parrishlaw.com
ATTORNEY FOR PLAINTIFF

Original Filed.

2/

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 28 of 38

G-FILED 2021 JAN 22 2:35 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

DENVER FOOTE,
Case No. LACL149436

Plaintiff,
vs.

JOHN DOE 1 - 4; CLARK ALLEN;
ERNESTO ESCOBAR HERNANDEZ;
JEFFREY GEORGE; DANA
WINGERT; CITY OF DES MOINES, ACCEPTANCE OF SERVICE
IOWA,

 

Defendants.

], Michelle Mackel-Wiederanders, do hereby accept service of the two Original
Notices along with the Petition at Law and Jury Demand filed in the above captioned case
on behalf of Clark Allen, Ernesto Escobar Hernandez, Jeffrey George, and Dana Wingert.
By this acceptance, Defendants do not waive their right to assert defenses related to the
timing, manner, or method of service in this case, nor its right to remove the matter should

a federal question be at issue within the time allowed by the Federal Rules.

' l, 1 ' '

- Cet hey fea titted a tlt peed? BR
, fy day Ae iy eat Eat Le beth eel,
ieee

 

City of Des Moines Legal Dept.
400 Robert D. Ray Drive

Des Moines, IA 50309-1891
Telephone: (515) 283-4537
Facsimile: (615) 237-1748
E-Mail:
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 29 of 38

E-FILED 2021 JAN 11 2:19 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

DENVER FOOTE,
Gase No. LACL14$8436
Plaintiff,

VS.

JOHN DOE 1 - 4; CLARK ALLEN;
ERNESTO ESCOBAR HERNANDEZ; ORIGINAL NOTICE
JEFFREY GEORGE: DANA
WINGERT; CITY OF DES MOINES,
IOWA,

Defendants.

 

 

TO THE ABOVE-NAMED DEFENDANT: CLARK ALLEN

You are notified that a Petition at Law and Jury Demand has been filed in the
office of the Clerk of Court in the above-captioned action. A copy of the Petition (and
any documents filed with it) is attached to this Original Notice. Plaintiff's attorney is
Gina Messamer of Parrish Kruidenier Dunn Gentry Brown Bergmann &
Messamer, L.L.P. whose address is 2910 Grand Avenue, Des Moines, lowa 50312;
(515) 284-5737, facsimile (515) 284-1704.

This Petition was filed on the 234 day of December, 2020.

THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING,
REFER TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF
THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM. FOR COURT RULES ON
THE PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO
DIVISION VI OF IOWA COURT RULES CHAPTER 16.

You are further notified that unless, within twenty (20) days after service of this
Original Notice upon you and, within a reasonable time thereafter, file your motion or
answer by using the fowa Judicial Branch Electronic Filing Interface at
hitos:/Awww.iowacourts.state.ia.us/EFile, judgment will be entered against you upon
Respondent's claim together with interest and court costs.

NOTE: The attorney who is expected to represent the Defendant should be promptly advised by
Defendant of the service of this Notice.

if you require the assistance of auxiliary alds or services to participate In court because of a disability, immediately call your district
ADA coordinator at (615) 421-0990. (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 30 of 38

E-FILED 2021 JAN 12 9:27 AM POLK - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY case, LACL149436

county Polk

case Tite DENVER FOOTE VS JOHN DOE 1 ET AL

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the lowa Judicial Branch website at htip./Mwww.towacourts, state ja.us/Efile and obtain a log in and
password for the purposes of filing and viewing docurnents on yaur case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
hito:/Awww. jowacourts. state ja .us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: htlo:/Avww.jowacourts.siate.ia.us/Efile

 

 

Scheduled Hearing:

 

If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately cali your district
ADA coordinator at (515) 286-3394 . (Ifyou are hearing impaired, call Relay lowa TTY at 1-808-735-2942.)

Date issued (11/12/2021 09:27:55 AM

 

District Clerk of Polk County
/s/ Debra Crouse

 

 

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 31 of 38

E-FILED 2021 JAN 11 2:19 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

DENVER FOOTE,
Case No. LACL149436
Plaintiff,

VS.

JOHN DOE 4 - 4; CLARK ALLEN;
ERNESTO ESCOBAR HERNANDEZ; ORIGINAL NOTICE
JEFFREY GEORGE: DANA
WINGERT; CITY OF DES MOINES,
IOWA,

Defendants.

 

TO THE ABOVE-NAMED DEFENDANT: CITY OF DES MOINES, IOWA

You are notified that a Petition at Law and Jury Demand has been filed in the
office of the Clerk of Court in the above-captioned action. A copy of the Petition (and
any documents filed with it) is attached to this Original Notice. Plaintiffs attorney is
Gina Messamer of Parrish Kruidenier Dunn Gentry Brown Bergmann &
Messamer, L.L.P. whose address is 2910 Grand Avenue, Des Moines, lowa 50312;
(515) 284-5737, facsimile (515) 284-1704.

This Petition was filed on the 23 day of December, 2020.

THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING,
REFER TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF
THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM. FOR COURT RULES ON
THE PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO
DIVISION VI OF IOWA COURT RULES CHAPTER 16.

You are further notified that unless, within twenty (20) days after service of this
Original Notice upon you and, within a reasonable time thereafter, file your motion or
answer by using the lowa Judicial Branch Electronic Filing Interface at
https:/Avww.jowacourts.state.ia.us/EFile, judgment will be entered against you upon
Respondent's claim together with interest and court costs.

NOTE: The attorney who is expected to represent the Defendant should be promptly advised by
Defendant of the service of this Notice.

If you require the assistance of auxiliary aids or services to participate in court because of a disabllity, Immediately call your district
ADA coordinator at (515) 421-0990. (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 32 of 38

E-FILED 2021 JAN 12 9:27 AM POLK - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY Case No we
County 0

case Tite DENVER FOOTE VS JOHN DOE 1 ET AL

THiS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Theroforo, unless the attached Petition and Original Notice coniains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the lowa Judicial Branch website at hito:/Avww.iowacourts.state.ia.Us/Efile and cbtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE [OWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
hitp://fwaww. lowacourts. stale. la. us/Efile

FOR CGURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI GF IOWA
COURT RULES CHAPTER 16: hito:/Avww.lowacourts. state ja.us/Efite

 

 

Scheduled Hearing:

 

If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394. {If you are hearing impaired, call Relay lowa TTY at 4-800-735-2942.)

Date Issued 01/12/2021 09:27:55 AM

 

District Clerk of Polk County
/s/ Debra Crouse

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 33 of 38

E-FILED 2021 JAN 41 2:19 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

DENVER FOOTE,
Case No, LACL149436
Plaintiff,

VS.

JOHN DOE 1 - 4: CLARK ALLEN;
ERNESTO ESCOBAR HERNANDEz; | ORIGINAL NOTICE
JEFFREY GEORGE: DANA |
WINGERT; CITY OF DES MOINES,
IOWA,

Defendants.

 

TO THE ABOVE-NAMED DEFENDANT: JEFFREY GEORGE

You are notified that a Petition at Law and Jury Demand has been filed in the
office of the Clerk of Court in the above-captioned action. A copy of the Petition (and
any documents filed with it) is attached to this Original Notice. Plaintiff's attorney is
Gina Messamer of Parrish Kruidenier Dunn Gentry Brown Bergmann &
Messamer, L.L.P. whose address is 2910 Grand Avenue, Des Moines, lowa 50312;
(515) 284-5737, facsimile (515) 284-1704.

This Petition was filed on the 23 day of December, 2020.

THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING,
REFER TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF
THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM. FOR COURT RULES ON
THE PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO
DIVISION VI OF IOWA COURT RULES CHAPTER 16.

You are further notified that unless, within twenty (20) days after service of this
Original Notice upon you and, within a reasonable time thereafter, file your motion or
answer by using the lowa Judicial Branch Electronic Filing Interface at
httos:/Awww.iowacourts.state.ia.us/EFile, judgment will be entered against you upon
Respondent's claim together with interest and court costs.

 

NOTE: The attorney who is expected to represent the Defendant should be promptly advised by
Defendant of the service of this Notice.

If you require the assistance of auxillary aids or services fo participate in court because of a disability, immediately call your district
ADA coordinator at (515} 421-0990, (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 34 of 38

E-FILED 2021 JAN 12 9:27 AM POLK - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY caseno, LACL149436
cauny Polk

case Tite DENVER FOOTE VS JOHN DOE 1 ET AL

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING,
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you oblain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the towa Judicial Branch website at htto:/Awww jowacourts, state, ia us/Efils and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
hito://www.iowacourts, stale.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: hito:/Avww.iowacourts.staie.ja.us/Efile

 

 

Scheduled Hearing:

 

If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay fowa TTY at 1-800-735-2942.)

Date issued (1/12/2021 09:27:55 AM

 

District Clerk of Polk County
/s/ Debra Crouse

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 35 of 38

E-FILED 2021 JAN 11 2:19 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

DENVER FOOTE,
Case No. LACL149436
Plaintiff,

Vs.

JOHN DOE 1 - 4: CLARK ALLEN;
ERNESTO ESCOBAR HERNANDEZ: ORIGINAL NOTICE
JEFFREY GEORGE; DANA
WINGERT; CITY OF DES MOINES,
IOWA,

Defendants.

 

TO THE ABOVE-NAMED DEFENDANT: ERNESTO ESCOBAR HERNANDEZ

You are notified that a Petition at Law and Jury Demand has been filed in the
office of the Clerk of Court in the above-captioned action. A copy of the Petition (and
any documents filed with it) is attached to this Original Notice. Plaintiff's attorney is
Gina Messamer of Parrish Kruidenier Dunn Gentry Brown Bergmann &
Messamer, L.L.P. whose address is 2910 Grand Avenue, Des Moines, lowa 50312;
(515) 284-5737, facsimile (515) 284-1704.

This Petition was filed on the 23% day of December, 2020.

THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING,
REFER TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF
THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM. FOR COURT RULES ON
THE PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO
DIVISION VI OF IOWA COURT RULES CHAPTER 16.

You are further notified that unless, within twenty (20) days after service of this
Original Notice upon you and, within a reasonable time thereafter, file your motion or
answer by using the lowa Judicial Branch Electronic Filing Interface at
httos:/Avwww.iowacourts.state.ia.us/EFile, judgment will be entered against you upon
Respondent's claim together with interest and court costs.

NOTE: The attorney who is expected to represent the Defendant should be promptly advised by
Defendant of the service of this Notice.

if you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately cail your district
ADA coordinator at (515) 421-0990. (if you are hearing impalred, call Relay lowa TTY al 1-800-735-2942.

 

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 36 of 38

E-FILED 2021 JAN 12 9:27 AM POLK - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY Case No. nan
County oO

case Tite DENVER FOOTE VS JOHN DOE 1 ET AL

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you oblain an
exemption from the caurt, you must file your Appearance and Answer electronically.

You must register through the lowa Judiciai Branch website at http:/Awww.iowacourls. state.la,us/Efile and obtain a Jog in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court,

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
hitp:/Awww, lowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
GOURT RULES CHAPTER 18: htlov/Avwew.jowacourts. state.ja.us/Efile

 

 

Scheduled Hearing:

 

if you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 246-3394 . {If you are hearing impaired, call Relay towa TTY at 1-800-735-2942.)

Date issued Q4/42/2021 09:27:55 AM

 

District Clerk of Polk County
/s/ Debra Crouse

 

 

 

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 37 of 38

E-FILED 2024 JAN 11 2:19 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

DENVER FOOTE,
Case No. LACL149436
Plaintiff,

vs.

JOHN DOE 1 - 4; CLARK ALLEN;
ERNESTO ESCOBAR HERNANDEZ; ORIGINAL NOTICE
JEFFREY GEORGE; DANA
WINGERT; CITY OF DES MOINES,
IOWA,

Defendants.

 

TO THE ABOVE-NAMED DEFENDANT: DANA WINGERT

You are notified that a Petition at Law and Jury Demand has been filed in the
office of the Clerk of Court in the above-captioned action. A copy of the Petition (and
any documents filed with it) is attached to this Original Notice. Plaintiff's attorney is
Gina Messamer of Parrish Kruidenier Dunn Gentry Brown Bergmann &
Messamer, L.L.P. whose address is 2910 Grand Avenue, Des Moines, lowa 50312;
(515) 284-5737, facsimile (515) 284-1704.

This Petition was filed on the 23 day of December, 2020.

THIS CASE HAS BEEN FILED IN A COUNTY THAT UTILIZES ELECTRONIC
FILING. FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING,
REFER TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF
THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM. FOR COURT RULES ON
THE PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO
DIVISION V1 OF IOWA COURT RULES CHAPTER 16.

You are further notified that unless, within twenty (20) days after service of this
Original Notice upon you and, within a reasonable time thereafter, file your motion or
answer by using the lowa Judicial Branch Electronic Filing Interface at
httos:/Avww.iowacourts.state.ia.us/EFile, judgment will be entered against you upon
Respondent's claim together with interest and court costs.

NOTE: The attorney who is expected to represent the Defendant should be promptly advised by
Defendant of the service of this Notice.

If you require the assistance of auxiliary aids or services to parlicipate in court because of a disability, immediately call your district
ADA coordinator al (516) 421-0990. (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.

 

 
Case 4:21-cv-00043-JAJ-SBJ Document 1-1 Filed 02/09/21 Page 38 of 38

E-FILED 2021 JAN 412 9:27 AM POLK - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY Case Wo. ae
County o

case Tite DENVER FOOTE VS JOHN DOE 7 ET AL

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING,
Therefore, unless the attached Petition and Original Notica contains a nearing date for yous appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the lowa Judicial Branch website at http:/Avwww.towacourts state ia.us/Efile and obtain a log in and
password for the purpeses of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIG DOCUMENT MANAGEMENT SYSTEM:
hitp:/vaww. jowacours, state. ia us/Efile

FOR GOURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION Vi OF IOWA
COURT RULES CHAPTER 16: htto:/Avww.iowacours. state.ia.us/Efile

 

 

Scheduled Hearing:

 

If you require the assistance of auxiliary aids or services tc participate in court because of a disability, immediately call your district
ADA coordinator at (615) 286-3394. (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)

pate issued Q41/12/2021 09:27:55 AM

 

District Clerk of Polk County
‘s/ Debra Crouse

 

 
